DETAILED ACTION
	Applicant’s response of November 15, 2021 has been fully considered.  Claim 1 is amended and claims 17 and 18 are cancelled.  Claims 1, 3, 4, 6, 8, 9, and 11-16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 2016/0376427) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384).  The citations below for Yamauchi are taken from an English language machine translation included previously and the citations below for Sato et al. are taken from English language equivalent, US 2017/0291451.
	Regarding claims 1, 3, 6, 8, and 9, Sandstrom et al. teaches a rubber composition for a tire tread (outer layer application) (¶12) comprising 100 phr of at least one diene-based elastomer comprised of about 40 to about 90 phr of a styrene/butadiene elastomer, about 10 to about 60 phr of a polybutadiene rubber, and about 3 to about 50 phr of a liquid styrene/butadiene polymer; about 50 to about 250 phr of a reinforcing filler; about 7.5 to about 25 phr of resin such as a terpene resin with a softening point of 60 to 150° C; and about 10 to about 30 phr of vegetable triglyceride oil (processing oil) (¶13-19).  By the ranges of resin and oil taught, there are 
Sandstrom et al. does not teach that the composition comprises from 0.5 to 3 parts by mass of a branched alkane having 40 to 70 carbon atoms, 1.2 parts by mass or less of a linear alkane having 45 or more carbon atoms, and 0.05 to 1 part by mass of a linear alkane having 20 to 32 carbon atoms.  Yamauchi teaches a rubber composition comprising styrene butadiene rubber and butadiene rubber and from 0.5 to 2.5 parts by weight of a microcrystalline wax that is a Hi-Mic wax from Nippon Seiro Co. (¶21, Table 1) and from 0.1 to 5 parts by weight of a paraffin wax (¶12).  The instant specification exemplifies three microcrystalline waxes that are Hi-Mic series waxes and it is assumed that the wax of Yamauchi is one of these waxes, or at the very least, a very similar wax.  Further, the instant invention also exemplifies a paraffin wax.  The alkane breakdown of each of these waxes can be determined from Examples 9 and 11 for “Microcrystalline 1,” Comparative Examples 5 and 6 for “Microcrystalline 2” and “Microcrystalline 3,” and Comparative Examples 7 and 8 for paraffin wax.  The Office has calculated the total of each alkane breakdown for scenarios of using 1 part paraffin wax and 2 parts of microcrystalline wax, as well as using 1.5 parts of paraffin wax and 1 part microcrystalline wax.  Each of these amounts falls into the disclosed ranges of Yamauchi.  This is the same calculation as done by applicant in the submission of January 5, 2021.

Parts by Weight
Parts by Weight
Parts by Weight
Paraffin Wax
1
1
1
Microcrystalline 1
2


Microcrystalline 2

2

Microcrystalline 3


2
Branched alkane having 40 to 70 carbon atoms
1.023
1.157
1.361
Linear alkane having 20 to 32 carbon atoms
0.603
0.603
0.625

0.597
0.475
0.227



Parts by Weight
Parts by Weight
Parts by Weight
Paraffin Wax
1.5
1.5
1.5
Microcrystalline 1
1


Microcrystalline 2

1

Microcrystalline 3


1
Branched alkane having 40 to 70 carbon atoms
0.595
0.662
0.764
Linear alkane having 20 to 32 carbon atoms
0.806
0.806
0.817
Linear alkane having 45 or more carbon atoms
0.336
0.275
0.151


These charts show that using these amounts of paraffin wax and microcrystalline wax, as taught by Yamauchi, produce amounts of branched alkane having 40 to 70 carbon atoms, linear alkane having 20 to 32 carbon atoms, and linear alkane having 45 or more carbon atoms which fall into the claimed ranges.  Sandstrom et al. and Yamauchi are analogous art because they are from the same field of endeavor, namely that of diene rubber compositions containing wax useful in tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add or to substitute from 0.5 to 2.5 parts by weight of a microcrystalline wax that is a Hi-Mic wax and from 0.1 to 5 parts by weight of a paraffin wax, as taught by Yamauchi, into the rubber composition, as taught by Sandstrom et al., and would have been motivated to do so in order to ensure good processability of the rubber composition and to prevent a defect in the appearance of the tire (¶11, Yamauchi).   

	Regarding claim 4, Sandstrom et al. teaches that the rubber composition is used in a mold (¶48).
	Regarding claims 11 and 12, Sandstrom et al. teaches that the rubber composition may comprise from about 1 to about 5 phr of antioxidants (¶44).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 2016/0376427) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384) as applied to claim 1 above, and further in view of Tokimune et al. (US 2016/0108214).
	Sandstrom et al., Yamauchi, and Sato et al. teach the composition of claim 1 as set forth above.  Sandstrom et al. does not teach that the composition further comprises from 0.1 to 5 parts by mass of a pluronic nonionic surfactant.  However, Tokimune et al. teaches a rubber composition comprising styrene butadiene and polybutadiene rubber (Table 1, Examples) and .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom et al. (US 2016/0376427) in view of Yamauchi (JP 11-199711) and Sato et al. (WO 2016/039384) as applied to claim 1 above, and further in view of Hashimoto et al. (WO 2016/084923).  For convenience, the citations below for Hashimoto et al. are taken from English language equivalent US 2017/0320358.
	Sandstrom et al., Yamauchi and Sato et al. teach the composition of claim 1 as set forth above.  Sandstrom et al. does not teach that the composition further comprises from 0.1 to 10 parts by mass of a chain ethylene oxide.  However, Hashimoto et al. teaches a rubber composition comprising polybutadiene rubber, natural rubber, and styrene butadiene rubber (¶28) and from 0.1 to 8 parts by weight of a polyether (¶38), such as Newpol 50HB-100 (Table 2; Table 4, Example 2).  Sandstrom et al. and Hashimoto et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire treads.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from 0.1 to 8 parts by weight of a polyether, such as Newpol 50HB-100, as taught by Hashimoto et al., to the rubber composition, as taught by Sandstrom et al., and would have been motivated to do so in order to reduce the acceleration of cure (¶19) and improve scorch resistance (¶30).

Response to Arguments
Applicant’s arguments, see pages 7 and 8, filed November 15, 2021, with respect to the rejection(s) of claim(s) 1, 3, 4, 6, 8, 9, and 11-18 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767